Case: 4:16-cv-01357-NCC Doc. #: 207 Filed: 06/17/21 Page: 1 of 1 PageID #: 2619


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

                                   )
JESSICA HICKLIN,                   )
                                   )
    Plaintiff,                     )
                                   )
v.                                 )                         Case No. 4:16-CV-01357-NCC
                                   )
ANNE PRECYNTHE, JOAN               )
REINKEMEYER, CINDY GRIFFITH,       )
STAN PAYNE, SCOTT O’KELLY, L.P.C., )
LATOYA DUCKWORTH, and              )
CORIZON, LLC.,                     )
                                   )
    Defendants.                    )

                                    SCHEDULING ORDER

       IT IS HEREBY ORDERED that, at the request of the parties, this matter is set for oral

argument on Plaintiff Jessica Hicklin’s Motion to Enforce, or Alternatively, to Clarify, the

Permanent Injunction (Doc. 205) on June 23, 2021, at 11:00 AM by videoconference. Each

side shall be allotted twenty (20) minutes for arguments. Counsel of record will receive an email

with a link to join the videoconference. Members of the public can listen to the proceedings by

calling: 1-669-254-5252 and entering Meeting ID: 161 623 1271. Pursuant to Local Rule 13.02,

all means of photographing, recording, broadcasting, and televising are prohibited in any

courtroom, and in areas adjacent to any courtroom, except when authorized by the presiding

judge. This includes proceedings ordered by the Court to be conducted by telephone or video.

       Dated this 17th day of June, 2021.


                                                        /s/ Noelle C. Collins
                                                     NOELLE C. COLLINS
                                                     UNITED STATES MAGISTRATE JUDGE
